DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/15/2020.  Regarding the amendment, claims 1-15 are canceled, claims 16-35 are present for examination.
Claim Objections
Claims 16 and 35 are objected to because of the following informalities:  
Claim 16 line 20, “including positioning second of the straight and parallel” should be change to -- including positioning a second of the straight and parallel --. 
Claim 35 line 19, “including positioning second of the straight and parallel” should be change to -- including positioning a second of the straight and parallel --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 7, “the inserting tool” lacks of proper antecedent basis.  It should be change to – a inserting tool --.
Claim 16 lines 10-11, “said formed wire bands pole division layouts” lacks of proper antecedent basis.  The limitation does not recite in previous lines in claim 16.
Claim 16 line 12, the phrase “said first straight and parallel to the ferromagnetic core slots segment of the formed wire band” lacks of proper antecedent basis.  It should be change to -- said first of the straight and parallel to the ferromagnetic core slots segment of the formed wire band --.
Claim 16 line 15, the phrase “the first of straight and parallel to the ferromagnetic core slots segment of the formed wire band” is indefinite because while line 8 of claim 16 first introduces “a first straight and parallel to the ferromagnetic core slots segment of the formed wire band”, then line 12 recited “said first straight and parallel to the ferromagnetic core slots segment of the formed wire band” and line 15 recited “the first of straight and parallel to the ferromagnetic core slots segment of the formed wire band”.  It is confusing and inconsistent that the limitations refer to the mentioned previous limitation or are additional elements to claim 16. It appears the proper antecedent basis (either term “said” or “the” but not both in a claim) should be used to refer back to the previously recited elements.
Claim 16 line 16, “the second suitable ferromagnetic core slot” lacks of proper antecedent basis.  It should be change to – a second suitable ferromagnetic core slot--.
Claim 16 line 21-22, “the second straight and parallel to the ferromagnetic core slots segment of the formed wire band” lacks of proper antecedent basis.  It should be change to -- the second of the straight and parallel to the ferromagnetic core slots segment of the formed wire band”.
Claim 16 line 27, “the inserted segments” lacks of antecedent basis. 
 Claim 16 line 30, “said straight and parallel to the ferromagnetic core slots segment of the formed wire band” lacks of proper antecedent basis.  It is confusing because there are two “straight and parallel to the ferromagnetic core slots segment of the formed wire bands”.  Which of “the straight and parallel to the ferromagnetic core slots segment of the formed wire bands” (the first, the second, or both) are recited?  
Claim 16 line 32, “said optimal slot depth” lacks of antecedent basis.
Claim 17 line 2-3, “the last straight and parallel to the ferromagnetic core slots segment of the formed wire band” lacks of antecedent basis.
Claim 18 line 1, “said axial alignment” lacks of antecedent basis.  The limitation is introduced in claim 18.
Claim 26 line 11, “said formed wire band transportation table” lacks of antecedent basis.  It is noted that “a transportation table” is previous recited, but the phrase “said formed wire band transportation table” does not recite in previous limitations of claim 26.
Claim 31 line 1, “said first insertion blade” lacks of antecedent basis.
Claim 32 line 1, “said first insertion blade” lacks of antecedent basis.
Claim 34 line 1-2, “said transportation table sensors” lacks of antecedent basis.  Line 8 of claim 26 (the parent claim of claim 34) recited “a plurality of sensors”.  It is unclear “said transportation table sensors” is a new limitation or a limitation referring back to “a plurality of sensors”.  It appears the proper antecedent basis (said plurality of sensors of said transportation table) should be used to refer back to the previously recited elements.
Claims 34 line 2, “the group” lacks of antecedent basis.  It should be change to –a group--.
Claim 35 line 7, “the inserting tool” lacks of proper antecedent basis.  It should be change to – a inserting tool --.
Claim 35 line 11-12, the phrase “said first straight and parallel to the ferromagnetic core slots segment of the formed wire band” lacks of proper antecedent basis.  It should be change to -- said first of the straight and parallel to the ferromagnetic core slots segment of the formed wire band --.
Claim 35 line 14, the phrase “the first of straight and parallel to the ferromagnetic core slots segment of the formed wire band” is indefinite because while line 8 of claim 16 first introduces “a first straight and parallel to the ferromagnetic core slots segment of the formed wire band”, then line 11 recited “said first straight and parallel to the ferromagnetic core slots segment of the formed wire band” and line 14 recited “the first of straight and parallel to the ferromagnetic core slots segment of the formed wire band”.  It is confusing and inconsistent that the limitations refer to the mentioned previous limitation or are additional elements to claim 35. It appears the proper antecedent basis (either term “said” or “the” but not both in a claim) should be used to refer back to the previously recited elements.
 Claim 35 line 17, “the second” lacks of antecedent basis.  It should be change to – a second --.
Claims 19-25, 27-30, 33 are rejected because of their dependency.
Allowable Subject Matter
Claims 16-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show 
Regarding claim 16, a method of insertion of compact multiphase pseudo helical wave winding to an electric machine, said method comprising, inter alia, symmetrical and gradual compacting of the inserted segments of formed wire band with pre-formed overhangs, and including deforming overhangs in a radial direction to define an optimal winding spatial slot distribution and an overhang layering, whereby said straight and parallel ferromagnetic core slots segments of the formed wire band being simultaneously detained within said optimal slot depth.
Regarding claim 26, a programmable apparatus for compact insertion of multiphase pseudo helical wave winding into an electric machine, said apparatus comprising, inter alia, detention module including two motor driven laterally and symmetrically positioned formed wire band segment position holders, an insertion module including a motor driven insertion tool and an insertion arm with attachment slot, and a compaction module including a motor driven arm with a symmetrical set of multiple position adjustable fingers and motor driven detention tool positioned between said symmetrical set.
Regarding claim 35,a method of insertion of compact multiphase pseudo helical wave winding to an electric machine, said method comprising, inter alia, laterally and symmetrically detaining a position of the second straight and parallel to the ferromagnetic core slots segment of the formed wire band into a position above the second suitable ferromagnetic core slot, inserting the second of the straight and parallel to the ferromagnetic core slots segment of the formed wire band into the second suitable ferromagnetic core slot, and symmetrical and gradual compacting of the inserted segments of formed wire band with pre-formed overhangs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadiku (US 20040261256 A1) teaches a method and apparatus in which wave windings, cut from a continuously formed wave winding band, are brought with a defined number of waves essentially tangentially to a rotor or stator lamination packet or a rotor like transfer tool having radially outwardly open slots. During a rotary motion of the lamination packet or transfer tool and a substantially tangential relative motion, at a speed corresponding to the circumferential speed of the rotary motion, the straight portions of the bandlike wave windings are pressed into the slots.
Sadier (US 4864715 A) teaches a wound stator of an electric rotating machine, with wavy-type winding, for an electric machine requiring relatively small amounts of power consisting of a plurality of slots and an arrangement of wires comprising first portions of phase windings located outside of the slots forming spread-out layers with the wires being arranged in a side-by-side relationship to one another, and second portions of phase windings located inside the slots, the second portions appearing like several superposed layers of juxtaposed parallel wires. The wire is initially shaped in a zigzag outside the stator, then cut in sections corresponding to phase windings. Each wire section is then wound on a receiving wheel, constituting a temporary support, after which it is transferred to the slots of the stator. During initial shaping of the wire in a zigzag, indentations are made whose height and width determine the arrangement of the wires of complete stator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834